Nuss, District Judge,
dissenting.
I cannot bring myself to agree with the conclusion of the majority, although I agree with them on everything down to the question of waiver, or, accepting of a counter offer, as the majority terms it. My disagreement with the majority is (1) that the issues and the theory of the case have been changed and (2) that there is no evidence of any waiver of the “clear release.”
The case was brought by the plaintiff, defended by the defendants, and tried and submitted by the court, upon the issue and theory, not of waiver, but of performance of the condition precedent as to a “clear release.” To that end Exhibit 9 was offered and re: ceived. The plaintiff did not claim that the defendants had waived anything or receded in any degree from their original requirement of a “clear release.” Consistent with that theory of the plaintiff he offered Exhibit 9, which if admissible would sufficiently have shown a “clear release.” The majority affirm the case not on the basis that Exhibit 9 was admissible, not on the basis that the evidence showed performance, but upon the theory that there was a waiver of that re*368quirement. Indeed, the court goes further and holds that by the submission of that issue of performance of the condition precedent the case was submitted more favorably to the defendants than they had a right to expect. The majority concedes that to constitute a “clear release” the resignation of the plaintiff would have had to be accepted by the proper officer in the Omaha office. The majority concedes that the letter of resignation and recommendation of Capt. Blore was not forwarded until about ten days after the defendants had withdrawn the offer. The majority concedes that Exhibit 9 was inadmissible and that there is nothing else whatever tending to show a “clear release.”
I cannot agree that the submission of such issue with nothing but inadmissible evidence to support it can be favorable to a defendant who has throughout the whole trial and up until he comes into this court been led to believe that the plaintiff had to prove performance. The verdict of the jury is consistent with the whole theory of the case. With Exhibit 9 submitted to it and being informed that it could consider the exhibit, the jury logically arrived at the conclusion that the plaintiff had a clear release. The jury, however, did not pass upon the question of waiver. That matter has now for the first time been brought into the case. If the question of waiver is in the case the jury should have passed on that and it is my opinion that this court should not substitute a verdict based on waiver for an erroneous verdict based upon inadmissible and prejudicial evidence.
Nor do I believe there is any evidence of waiver in this record. The original offer of February 25, 1943, contained the condition precedent that “We cannot offer you a job as long as you are with the Area Engineers but if you have a clear release,” they could offer him a position. On March 1 the plaintiff wrote to defendants that he had given his resignation to the area engineer “and I know it will be accepted without question, as of *369Mar. 15th.” The defendants then and at all times thereafter had every reason to believe that the resignation would be accepted in due course and doubtless assumed that it had been accepted. With reference thereto the majority says: “While appellee had advised him he was sure the resignation without prejudice would be accepted, yet he had at no time advised him that it had been accepted.” In all deference I submit the important fact is that he did not advise them that it had not been accepted.
In brief, the burden of proof was on him to prove his case. The burden was on him to prove that they knew or, at the least, had sufficient reason to know that his resignation had not been accepted. Had that been the evidence, then I could freely agree that the telegram of April 9, 1943, would have constituted a waiver or a recession from the condition precedent. The record is utterly void of any evidence to show that the defendants knew or should have known that the plaintiff’s resignation had not been accepted. They had .every right to assume that that requirement had been fully complied with when they sent their telegram of April 9 setting out the routine requirements which the exigencies of war and the rules and regulations of the war agencies demanded.